                                                              United States Bankruptcy Court
                                                               Northern District of Alabama
In re:                                                                                                                 Case No. 15-04649-DSC
Jonathan Clayton Mauldin                                                                                               Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 1126-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Oct 27, 2020                                               Form ID: pdf000                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 29, 2020:
Recip ID                 Recipient Name and Address
db                     + Jonathan Clayton Mauldin, 15 Aspen Court, Apt 122, Birmingham, AL 35209-8629
aty                    + Mark Erdberg, Jaffe & Erdberg PC, 600 20th Street North, Ste 400, Birmingham, AL 35203-2620

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: bnc_notices_southern@alnba.uscourts.gov
                                                                                        Oct 28 2020 02:31:00      Thomas Corbett, BA Birmingham, 1800 5th
                                                                                                                  Avenue North, Birmingham, AL 35203-2111
cr                        Email/Text: cmecf@dilksknopik.com
                                                                                        Oct 28 2020 02:33:00      Dilks and Knopik LLC, 35308 SE Center St,
                                                                                                                  Snoqualmie, WA 98065-9216
ba                     + Email/Text: bnc_notices_southern@alnba.uscourts.gov
                                                                                        Oct 28 2020 02:31:00      J. Thomas Corbett, Bankruptcy Administrator,
                                                                                                                  1800 5th Avenue North, Birmingham, AL
                                                                                                                  35203-2111

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
intp             *             Dilks and Knopik LLC, 35308 SE Center St, Snoqualmie, WA 98065-9216

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 29, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 27, 2020 at the address(es) listed
below:




           Case 15-04649-DSC7                     Doc 130 Filed 10/29/20 Entered 10/30/20 09:17:54                                                Desc
                                                Imaged Certificate of Notice Page 1 of 3
District/off: 1126-2                                      User: admin                                                        Page 2 of 2
Date Rcvd: Oct 27, 2020                                   Form ID: pdf000                                                   Total Noticed: 5
Name                      Email Address
Andre' M Toffel
                          trustee@toffelpc.com KBlevins@toffelpc.com;atoffel@ecf.axosfs.com

Joe S Erdberg
                          on behalf of Debtor Jonathan Clayton Mauldin joe@333lawyers.com jandeecf@gmail.com;r54371@notify.bestcase.com

Jon A Dudeck
                          jon_dudeck@alnba.uscourts.gov courtmailbir7@alnba.uscourts.gov


TOTAL: 3




           Case 15-04649-DSC7          Doc 130 Filed 10/29/20 Entered 10/30/20 09:17:54                                      Desc
                                     Imaged Certificate of Notice Page 2 of 3
Case 15-04649-DSC7     Doc 130 Filed 10/29/20 Entered 10/30/20 09:17:54   Desc
                     Imaged Certificate of Notice Page 3 of 3
